Notice of Allowance
Allowable Subject Matter
Claims 16-48 allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward a method and user equipment for performing periodic and triggered location services.  The method steps involve a user equipment receiving a request for periodic and triggered location reporting from a first network entity, the request comprising a type of event to trigger location reporting and a maximum reporting interval for the type of event, and transmitting either a first location report or a second location report depending on whether or not the type of event is detected during the maximum reporting interval.
	Applicant’s independent claims recite that a second location report is issued by the user equipment if the type of triggered location reporting event is not detected at an expiration of the maximum reporting interval for the triggered location reporting event, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Titus et al. (US 2013/0012232 A1) discloses a location services agent providing location reporting functions such as periodic reporting and area event based reporting.
(US 2011/0064046 A1) discloses an event trigger location service request which causes a user equipment to report access network information whenever handover occurs.
	Quan et al. (US 2015/0011239 A1) discloses triggering the report of a trace record containing location information of a user equipment over a configurable period of time.
	Kim et al. (US 2009/0054035 A1) discloses report period information, duration information, and periodically reporting location information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461